NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0022-21

STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

ALTARIQ F. MONTGOMERY, a/k/a
ALTARIQ F. MONTOGOMERY

     Defendant-Respondent.
_______________________________

                   Submitted May 17, 2022 – Decided July 18, 2022

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 20-01-0114.

                   Bradley D. Billhimer, Ocean County Prosecutor,
                   attorney for appellant (Samuel Marzarella, Chief
                   Appellate Attorney, of counsel and on the brief).

                   Joseph E. Krakora, Public Defender, attorney for
                   respondent (Stephen P. Hunter, Deputy Public
                   Defender, of counsel and on the brief).

PER CURIAM
      The State appeals from four August 19, 2021 orders of the Law Division

continuing defendant Altariq F. Montgomery on recovery court special

probation after he pled guilty to a second violation of that probation. We vacate

the orders and remand for further proceedings.

                                       I.

      In January 2016, defendant was sentenced to two years of regular

probation for third-degree distribution of a controlled dangerous substance

(CDS), N.J.S.A. 2C:35-5(a)(1), and third-degree possession of a CDS, N.J.S.A.

2C:35-10(a)(1).

      In November 2016, defendant was charged with third-degree distribution

of a CDS, N.J.S.A. 2C:35-5(a)(1), and third-degree possession of a CDS,

N.J.S.A. 2C:35-10(a)(1). He was also charged with a violation of probation on

the previous sentence for, among other things, distribution of a CDS. On these

charges, the trial court sentenced defendant to recovery court special probation

for a term of five years.

      Defendant subsequently received a new charge of third-degree possession

of a CDS, N.J.S.A. 2C:35-10(a)(1). In December 2016, he was sentenced on

that charge to recovery court special probation for a term of five years to run




                                                                           A-0022-21
                                       2
concurrent with his previously imposed five-year term of recovery court special

probation.

      In March 2019, defendant violated recovery court special probation based

on, among other things, distribution of a CDS. The court continued him on

recovery court special probation.

      On January 15, 2020, a grand jury indicted defendant, charging him with

third-degree possession of a CDS (heroin), N.J.S.A. 2C:35-10(a)(1); third-

degree possession of a CDS with intent to distribute (heroin), N.J.S.A. 2C:35-

5(a)(1) and 2C:35-5(b)(3); third-degree distribution of a CDS (heroin), N.J.S.A.

2C:35-5(a)(1) and 2C:35-5(b)(3); third-degree possession of a CDS (cocaine),

N.J.S.A. 2C:35-10(a)(1); third-degree possession of a CDS with intent to

distribute (cocaine), N.J.S.A. 2C:35-5(a)(1); and third-degree distribution of a

CDS (cocaine), N.J.S.A. 2C:35-5(a)(1) and 2C:35-5(b)(3).

      These charges arose after an investigation into the overdose deaths of two

people in Ocean County in July 2019. The investigation revealed that the

victims purchased the heroin on which they overdosed from C.W., a cooperating

witness. C.W. informed investigators that he or she purchased the heroin from

defendant. On July 5, 2019, detectives carried out a controlled purchase of

heroin and cocaine by C.W. from defendant. A search of defendant's home


                                                                          A-0022-21
                                       3
uncovered $10,500 in United States currency, a black digital scale, sandwich

bags, CDS paper wrapping, a safe containing CDS packaging supplies, and a

notebook with information about the Piru Bloods Street Gang.

      On January 17, 2021, defendant was charged with a second violation of

recovery court special probation. The charge was based on: (1) urine specimens

positive for synthetic cannabis; (2) a conviction for a motor vehicle offense; (3)

defendant's arrest and indictment for the July 2019 controlled sale of heroin and

cocaine to C.W.; (4) multiple pending charges relating to motor vehicle

offenses; and (5) his failure to pay court-imposed financial obligations.

Subsequent amendments to the charge included a June 2020 possession of a CDS

and defendant's discharge from an outpatient treatment center for non-

attendance and failure to complete a drug test.

      On August 2, 2021, defendant pled guilty to all of the charges in the 2020

indictment. The guilty plea was entered without an agreement with the State

with respect to sentencing. The court released defendant from pretrial detention

to permit him to enter a drug-treatment facility.

      On August 16, 2021, defendant pled guilty to all of the charges in the

second violation of his recovery court special probation. The court sentenced

defendant on both the second violation of his special probation and the


                                                                            A-0022-21
                                        4
convictions of the charges in the 2020 indictment.        The State argued that

defendant's special probation should be terminated and that he should be

sentenced to a term of incarceration on his underlying criminal convictions. The

State argued that there is no likelihood defendant will successfully complete his

treatment program and that due to his criminal history and the seriousness of his

violations of special probation his continuation on special probation would

present a danger to the community. The State noted that while on special

probation defendant engaged in the sale of fentanyl-laced narcotics, resulting in

the deaths of two people, absconded on two occasions, went missing for forty -

five days, and committed multiple other violations of special probation. In

addition, the State urged the court to consider defendant's criminal history,

including juvenile adjudications for robbery and theft.

      Defendant urged the court to continue his recovery court special

probation. His counsel said that defendant was under the influence of Percocet

when he committed his offenses and the approximately one year he spent in

pretrial detention changed his outlook. Defendant claimed to be serious about

rehabilitation, having entered a drug-treatment program, and as a new father

devoted to his daughter.




                                                                           A-0022-21
                                       5
      The court found aggravating factors three, N.J.S.A. 2C:44-1(a)(3) (risk

that defendant will commit another offense), six, N.J.S.A. 2C:44-1(a)(6) (extent

of defendant's prior criminal convictions and the seriousness of those offenses),

and nine, N.J.S.A. 2C:44-1(a)(9) (need to deter others). In addition, the court

found mitigating factor ten, N.J.S.A. 2C:44-1(b)(1) (defendant is particularly

likely to respond affirmatively to probationary treatment). The court noted that

defendant had a period of compliance with treatment before he "spiraled

downward" and committed his recent drug-related crimes. In addition, the court

found defendant had been doing well in the time he had been in treatment since

entry of his guilty plea and that the birth of his daughter during his detention

gave him an incentive to succeed in drug treatment. The court concluded:

            I find that the aggravating and mitigating factors are in
            equipoise. I'm going to give him one more chance to
            comply with the new [recovery] court term. I'm going
            to continue him on [recovery] court. He is continued
            on the violation of probation with strict compliance on
            the new matter. He is given a new drug court term of
            five years special probation.

      On August 19, 2021, the court issued four orders that continue defendant's

recovery court special probation terms that began in 2016.




                                                                           A-0022-21
                                        6
      On August 19, 2021, the trial court denied the State's motion for a stay of

the August 19, 2021 orders.1

      This appeal follows. The State makes the following arguments.

            POINT I

            PURSUANT TO N.J.S.A. 2C:35-14[(f)](2), THE
            STATE MAY APPEAL THE JUDGE'S DECISION
            RESENTENCING DEFENDANT TO SPECIAL
            PROBATION FOLLOWING HIS SECOND OR
            SUBSEQUENT   VIOLATION     OF     SPECIAL
            PROBATION.

            POINT II

            THE JUDGE COMMITTED LEGAL ERROR WHEN
            HE      OMITTED     ADDRESSING REQUIRED
            STATUTORY CRITERIA UNDER N.J.S.A. 2C:35-
            14[(f)](2) AND (3).

                                       II.




1
    An August 19, 2021 judgment of conviction memorializes defendant's
sentence to a five-year term of recovery court special probation for his
convictions of the charges in the 2020 indictment. Although a copy of the
judgment of conviction was attached to the State's case information statement,
its brief is limited to challenging the orders continuing defendant's terms of
recovery court special probation that started in 2016. See State v. Hyland, 238
N.J. 135, 145 (2019) (the State lacks authority to appeal a sentence of recovery
court special probation unless the sentence is illegal). N.J.S.A. 2C:35-14(f)(2),
however, provides that "[t]he court's determination to permit the person to
continue on special probation following a second or subsequent violation
pursuant to this paragraph may be appealed by the prosecution."
                                                                           A-0022-21
                                       7
      We review a sentencing decision for an abuse of discretion. State v. Jones,

232 N.J. 308, 318 (2018). We do "not second-guess the sentencing court" and

defer to its factual findings. State v. Case, 220 N.J. 49, 65 (2014). However,

our deferential standard of review will not apply if the sentencing court fails to

apply relevant statutory factors, "forgoes a qualitative analysis, or provides 'little

insight into the sentencing decision . . . .'" Id. at 65 (quoting State v. Kruse, 105

N.J. 354, 363 (1987)).

      The Legislature has circumscribed judicial discretion with respect to the

continuation of recovery court special probation after a second or subsequent

violation of that probation. N.J.S.A. 2C:35-14(f)(2) provides that

             [u]pon a second or subsequent violation of any term or
             condition of the special probation authorized by this
             section or of any requirements of the course of
             treatment, the court shall, subject only to the provisions
             of subsection g. of this section, permanently revoke the
             person's special probation unless the court finds on the
             record that there is a substantial likelihood that the
             person will successfully complete the treatment
             program if permitted to continue on special probation,
             and the court is clearly convinced, considering the
             nature and seriousness of the violations, that no danger
             to the community will result from permitting the person
             to continue on special probation pursuant to this
             section.

The statute continues:



                                                                               A-0022-21
                                          8
            [i]n making its determination . . . whether to overcome
            the presumption of revocation established in paragraph
            (2) of this subsection, the court shall consider the nature
            and seriousness of the present infraction and any past
            infractions in relation to the person's overall progress
            in the course of treatment, and shall also consider the
            recommendations of the treatment provider.

            [N.J.S.A. 2C:35-14(f)(3).]

      The statute expressly creates a presumption of revocation upon a second

violation of recovery court special probation. To overcome that presumption a

defendant must establish a substantial likelihood that he will successfully

complete substance abuse treatment and, by clear and convincing evidence, that

his continuation on special probation will not create a danger to the community.

When determining whether the presumption of revocation has been overcome

the court must consider the nature and seriousness of the present infraction and

past infractions, as well as the defendant's overall course of treatment and the

recommendations of the treatment provider.

      We agree with the State that the trial court did not follow the carefully

defined statutory path when it sentenced defendant for his second violation of

special probation. While the court mentioned N.J.S.A. 2C:35-14(f)(2), it did not

make specific findings with respect to defendant's likelihood of succeeding in

treatment. Nor did the court address the seriousness of defendant's present


                                                                          A-0022-21
                                         9
infractions, in particular his sale of heroin and cocaine containing fentanyl, his

connection, although not charged criminally, to the overdose deaths of two

people, and his multiple violations of the conditions of special probation in the

past.   The court also failed to find by clear and convincing evidence that

defendant's continuation on special probation would not pose a danger to the

community, despite defendant's long history of possessing and distributing CDS.

We also see no reference in the trial court's decision to a recommendation of

defendant's treatment provider with respect to defendant's likelihood of

successfully completing treatment.2

        Rule 1:7-4(a) provides a court shall "find the facts and state its

conclusions of law" explaining its appealable orders. "[A]n articulation of

reasons is essential to the fair resolution of a case." Schwarz v. Schwarz, 328

N.J. Super. 275, 282 (App. Div. 2000). Effective appellate review of a trial

court's decision requires examination of the findings of fact and conclusions of

law on which the trial court relied. Raspantini v. Arocho, 364 N.J. Super. 528,

534 (App. Div. 2003).




2
  The court refers to the recommendations of a senior probation officer, first to
terminate defendant's recovery court special probation and later to continue that
probation. We do not view a probation officer to be treatment provider.
                                                                            A-0022-21
                                       10
      In the absence of specific findings of fact and conclusions of law

addressing each of the statutory elements of N.J.S.A. 2C:35-14(f)(2) and (3), we

cannot determine whether the trial court erred when it continued defendant's

recovery court special probation after his second violation of that probation.

We, therefore, vacate the August 19, 2021 orders and remand for a new

sentencing hearing in which each of the relevant statutory factors is addressed

in detail. We note that defendant is to be sentenced "as he . . . stands before the

court on the day of sentencing. This means evidence of post-offense conduct,

rehabilitative or otherwise, must be considered" by the sentencing court. State

v. Jaffe, 220 N.J. 114, 124 (2014). 3




3
   We do not view N.J.S.A. 2C:35-14(g), an exception to the presumption of
revocation established in N.J.S.A. 2C:35-14(f)(2), to apply here. Section (g)
allows a court, in lieu of permanently revoking special probation, to impose a
term of incarceration of between thirty days and six months, after which the term
of special probation may be reinstated. "In determining whether to order a
period of incarceration in lieu of permanent revocation . . . the court shall
consider the recommendations of the treatment provider with respect to the
likelihood that such confinement would serve to motivate the person to make
satisfactory progress in treatment once special probation is reinstated." N.J.S.A.
2C:35-14(g). Although the sentencing court mentioned this provision, it did so
only when noting that defendant had been detained for nearly a year awaiting
trial on the charges in the 2020 indictment. It appears that the court referenced
the statute in support of its reasoning that defendant's pretrial detention caused
him to focus on his future and his role as a new father, which the court cited as
support for its decision to continue defendant's special probation.
                                                                             A-0022-21
                                        11
      The August 19, 2021 orders continuing defendant's recovery court special

probation are vacated and the matter is remanded for resentencing consistent

with this opinion. We do not retain jurisdiction.




                                                                        A-0022-21
                                      12